Case 2:18-cv-09985-PSG-SK Document 16 Filed 12/05/18 Page 1 of 5 Page ID #:45
         Case 2:18-cv-09985-PSG-SK Document 16 Filed 12/05/18 Page 2 of 5 Page ID #:46

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years {continue in Section IV if
needed):
        Case Number                                     Title ofAction                             Date ofApplication        Granted IDenied?
2:18-cv-10000-SJO-PLA              Hannah v. JPL Recovery Solutions, LLC                          11/29/2018                 Pending




If any pro hac vice applications submitted within the past three {3) years have been denied by the Court, please explain:
  NA




Has the applicant previously registered as a CM/ECF user in the Central District of California?           D     Yes     (g] No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?        D     Yes     (g] No


                                                                                              Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CMJECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CMJECF login and password, or the existing account you identified above
will be associated with your case. Pursuant to Local Rule 5-3.2.3, registering as a CMJECF User is deemed consent, for purposes of Fed. R. Civ.
P. 5(b)(2)(E), to electronic service of documents through the CMJECF System. You have the right to withhold or revoke your consent to
electronic service at any time; simply complete and return a Central District Electronic Service Exemption Form (Form G-05, available from
the Court's website). If the Court receives an Electronic Service Exemption Form from you, you will no longer receive notice by e-mail when
Court orders or other documents are filed in cases in which you are counsel of record; instead, copies of such documents will be sent to you
through the mail.

SECTION II - CERTIFICATION
I declare under penalty of perjury that:
(I) All of the above information is true and correct.
(2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
    professional, or other activities in the State of California.
(3) I am not currently suspended from and have never been disbarred from practice in any court.
(4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
    and the Federal Rules of Evidence.
(5) I designate I.he attorney listed in Section III below, who is a member in good standing of Lhe Bar of this Court and
    maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
    Rule 83-2.1.3.4.


                 Dated   [J/�{lg                                       Joseph S. Davidson
                                                                      Applicant's Name (please type or print)




G-64 (07 I 18)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 2 of3
Case 2:18-cv-09985-PSG-SK Document 16 Filed 12/05/18 Page 3 of 5 Page ID #:47
Case 2:18-cv-09985-PSG-SK Document 16 Filed 12/05/18 Page 4 of 5 Page ID #:48
Case 2:18-cv-09985-PSG-SK Document 16 Filed 12/05/18 Page 5 of 5 Page ID #:49
